                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                   )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )     No.:   3:15-CR-36-TAV-DCP
                                              )
  MARK NIX,                                   )
                                              )
               Defendant.                     )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s supplemental motion for

  compassionate release [Doc. 113]. The United States has filed a response [Doc. 114], and

  defendant has filed a reply [Doc. 115]. The matter is now ripe for adjudication. For the

  reasons set forth more fully below, defendant’s motion for compassionate release will be

  DENIED.

  I.    Background

        On December 21, 2015, defendant entered a guilty plea to one count of conspiracy

  to distribute and possess with intent to distribute oxycodone, in violation of 21 U.S.C.

  §§ 846, 841(a)(1), and 841(b)(1)(c) [Doc. 55]. On May 9, 2016, defendant was sentenced

  to a term of imprisonment of 198 months, followed by three years of supervised release

  [Doc. 81].

        On May 5, 2020, defendant filed a motion for compassionate which raised

  substantially similar arguments to the instant motion [Doc. 97]. On June 29, 2020, the




Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 1 of 11 PageID #: 862
  Court denied the motion, finding that defendant had failed to present extraordinary and

  compelling reasons sufficient to warrant compassionate release [Doc. 103]. The Court’s

  ruling relied on § 1B1.13 of the Federal Sentencing Guidelines [Id.]. The Sixth Circuit

  later held that “[i]n cases where incarcerated persons [as opposed to the Bureau of Prisons]

  file motions for compassionate release, federal judges . . . have full discretion to define

  ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” United

  States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020).

         Defendant appealed the Court’s denial of his motion for compassionate release

  [Doc. 105]. While on appeal, after the United States agreed that defendant’s medical

  condition met the “extraordinary and compelling” requirement, the parties agreed to

  remand the case to this Court for further consideration [Doc. 110]. The Court subsequently

  ordered the parties to supplement their briefs to reflect the changes in compassionate

  release law since the original motion was filed [Doc. 112], and the matter is now once more

  ripe for adjudication.

         Defendant is housed at USP McCreary, which currently has zero (0) active cases of

  COVID-19 amongst the inmates, fifteen (15) active cases amongst the staff, and 100 staff

  and 244 inmates have been vaccinated against COVID-19. COVID-19 Cases, Federal

  Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited April 1, 2021).

  Defendant is fifty-six (56) years old and medical records establish that he suffers from a

  variety of ailments, including, but not limited to, essential hypertension and chronic

  obstructive pulmonary disease (“COPD”) [Doc. 101 at pp. 15-17].

                                               2


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 2 of 11 PageID #: 863
         As additional grounds for compassionate release, defendant argues that the Court

  should now apply the Sixth Circuit’s opinion in Havis, which was issued after defendant

  was sentenced, and that if the Court were to resentence defendant today, with the benefit

  of Havis, then defendant would no longer qualify as a career offender, resulting in a much

  lower advisory guideline range. See United States v. Havis, 927 F.3d 382 (6th Cir. 2019).

  Defendant is scheduled for release on June 2, 2029. Inmate Locator, Federal Bureau of

  Prisons, https://www.bop.gov/inmateloc/ (last visited April 1, 2021).

  II.    Legal Standard

         A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”           United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

  one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

  (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

  only on motion of the Director of the Bureau of Prisons. Now a court may modify a

  defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).




                                                3


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 3 of 11 PageID #: 864
         If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

  reduction “after considering the factors set forth in section 3553(a) to the extent that they

  are applicable” if it finds:

         (i) extraordinary and compelling reasons warrant such a reduction; or

         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the offense
         or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . . .

  Id. Defendant seeks relief under § 3582(c)(1)(A)(i) [Doc. 81].

         If the exhaustion requirement is satisfied, courts must then follow the statute's three-

  step test:

         At step one, a court must “find[ ]” whether “extraordinary and compelling
         reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
         whether “such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.” The Commission’s policy statement
         on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
         still “applicable,” courts must “follow the Commission’s instructions in
         [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
         and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
         instructs a court to consider any applicable § 3553(a) factors and determine
         whether, in its discretion, the reduction authorized by [steps one and two] is
         warranted in whole or in part under the particular circumstances of the case.”

  United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

  “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

  compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

                                                4


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 4 of 11 PageID #: 865
  and have full discretion to define ‘extraordinary and compelling’ without consulting the

  policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

  “district courts may deny compassionate release motions when any of the three

  prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

  but must “address all three steps” if granting such a motion. United States v. Elias,

  984 F.3d 516, 519 (6th Cir. 2021).

  III.   Analysis

         A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

         The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

  exhaustion requirement, which is a mandatory prerequisite to consideration of a

  compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

  (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

  enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

  13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

  and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

         The United States previously waived the exhaustion requirement in this matter

  [Doc. 101]. Thus, the Court may consider the merits of defendant’s request.

         B.     Extraordinary and Compelling Reasons

         As noted above, the Court need not consider all three statutory prerequisites if any

  one would serve as a basis for denial. Elias, 984 at 519. In this instance, though not




                                               5


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 5 of 11 PageID #: 866
  required, the Court will address both the extraordinary and compelling reasons requirement

  and the §3553(a) factors.

         The United States concedes that defendant’s specific medical condition, which

  includes, among other things, COPD and hypertension, constitutes an extraordinary and

  compelling reason for release in light of the ongoing COVID-19 pandemic [Doc. 114].

  The Court accepts the parties’ position that defendant has satisfied the extraordinary and

  compelling reason requirement as to his medical condition. However, to the extent that

  defendant also argues that the non-retroactive change in the law brought about by Havis

  constitutes an extraordinary and compelling reason warranting compassionate release, the

  Court disagrees.

         Another court in this District has recently addressed the issue of retroactive

  application of Havis via a motion for compassionate release. See United States v. Davis,

  No. 2:13-CR-00046-8-JRG, 2021 U.S. Dist. LEXIS 40174, at *24-31 (E.D. Tenn. Mar. 4,

  2021). In an exhaustive analysis, the Davis court held that a compassionate release motion

  was not an appropriate vehicle for applying Havis to a case which Havis would not

  otherwise apply.       This Court agrees, and adopts and incorporates the analysis and

  conclusions of Davis herein.1 Id.

         Accordingly, the Court accepts the parties’ position that defendant has established

  that his specific medical condition, in light of the ongoing pandemic, constitutes



         1
            In doing so, the Court notes that the 198 month sentence at issue in this case is still within
  the 168 to 210 month advisory guideline range defendant contends would apply under Havis.
                                                    6


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 6 of 11 PageID #: 867
  extraordinary and compelling reasons. The Court, however, rejects defendant’s arguments

  as to Havis.

         C.      § 3553(a) factors

         “§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a) factors and

  determine whether, in its discretion, the reduction authorized by [steps one and two] is

  warranted in whole or in part under the particular circumstances of the case.” United States

  v. Jones, 980 F.3d 1098, *16-17 (6th Cir. 2020) (internal citations omitted).            The

  “overarching” inquiry under § 3553(a) is whether the sentence imposed is “sufficient, but

  not greater than necessary, to comply with the purposes” outlined in § 3553(a)

  paragraph (2). § 3553(a); see also Pepper v. United States, 526 U.S. 476, 491 (2011). To

  this end, § 3553(a) directs the Court to consider the nature and circumstances of the

  offense, the history and characteristics of the defendant, the need for the sentence imposed,

  the kinds of sentences available, the applicable guideline range, any pertinent policy

  statement, the need to avoid unwarranted sentencing disparities, and the need to provide

  restitution to any victims. § 3553(a); see also Pepper, 526 U.S. at 491. At sentencing the

  Court conducted a thorough analysis of the § 3553(a) factors as they then applied to

  defendant, and the Court incorporates that analysis in the instant ruling [Doc. 92 at

  pp. 19-27].

         The Court begins with the criminal conduct at issue in this case. The Presentence

  Investigation Report (“PSR”) describes defendant’s conduct as follows:

         Between approximately January 2012 and October 30, 2012, defendant
         illegally obtained oxycodone pills from various pain clinics in or near
                                               7


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 7 of 11 PageID #: 868
         Knoxville, Tennessee, for diversion to the illegal drug market. During the
         conspiracy, law enforcement supervised four controlled purchases of
         oxycodone pills and other prescription narcotics from defendant at his home
         in Loudon County, Tennessee. On October 30, 2012, law enforcement
         executed a search warrant at defendant’s home and recovered evidence of
         pill trafficking, including prescription pills and drug ledgers which listed
         patients’ names and clinic appointment dates.

  [PSR, Doc. 68 at ¶ 13]. Defendant “sponsored” two individuals (colloquially known as

  “smurfs”) who would go to pain clinics to obtain pain medication [PSR, Doc. 68 at

  ¶¶ 19, 41]. As sponsor, defendant provided the funds the smurfs needed to pay for the

  clinic visit and to fill their prescriptions, as well as any bribes which had to be paid to the

  pain clinic staff [PSR, Doc. 68 at ¶ 19]. Smurfs would sometimes be allowed to keep a

  portion of the pain medication, but otherwise would hand the drugs over to the sponsor,

  who would later sell the drugs illegally [Id.]. As a result of defendant’s sponsorship, it was

  determined he was responsible for 174,255 mg of oxycodone, 20,940 mg of oxymorphone,

  and 150 mg of morphine [PSR, Doc. 68 at ¶ 41]. Defendant’s conduct resulted in defendant

  receiving drug-premises and leadership-role enhancements [PSR, Doc. 68 at ¶¶ 70, 72;

  Doc. 92 at p. 5].

         This was a very serious offense, involving large quantities of illegally obtained

  drugs. In addition to the instant offense, defendant has an extensive criminal history, which

  includes multiple misdemeanors and/or felonies, including drug crimes, theft crimes, fraud

  and abuse related to TennCare, and an aggravated burglary conviction [PSR, Doc. 68 at

  ¶¶ 82-91]. The Court took all of this information, as well as all the other evidence of record,

  into account when fashioning its sentence, and in doing so, it fashioned as sentence which

                                                8


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 8 of 11 PageID #: 869
  was sufficient, but not greater than necessary, to reflect, among other things, the serious

  nature of the offense, the need to promote respect for the law and provide just punishment,

  the need for adequate deterrence both as to this defendant and to the public at large, and to

  protect the public from further crimes by this defendant [Doc. 92 at pp. 19-27].

         The Court notes that defendant has, at this point, served approximately 71 months,

  and is not due to be released until June 2, 2029, approximately 98 months from now

  [Doc. 114-1]. The Sixth Circuit has ruled that courts may consider the amount of time a

  defendant has served when ruling on a motion for compassionate release. See United States

  v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (“[T]he need to provide just punishment,

  the need to reflect the seriousness of the offense, and the need to promote respect for the

  law permit the court to consider the amount of time served in determining whether a

  sentence modification is appropriate.”). The Court finds that releasing defendant when he

  has served a relatively small fraction of his sentence would not reflect, among other factors,

  the serious nature of his offense, the need for just punishment, the need to promote respect

  for the law, nor would it reflect the need to avoid unwarranted sentence disparities.

         Defendant points to, among other things, his good behavior in prison, his efforts to

  rehabilitate himself, and his efforts to overcome his substance abuse problems as grounds

  to support compassionate release [Doc. 97 at pp. 15-19]. While the Court acknowledges

  defendant’s efforts at self-improvement, the Court does not find those efforts to outweigh

  the §3553(a) sentencing factors. Defendant also argues that he “is now a more mature and

  evolved adult of 55 years.” The Court notes that defendant would have been in his mid-

                                                9


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 9 of 11 PageID #: 870
   forties when the instant offense was committed. And while the Court does not doubt

   defendant’s contention that he has learned from his mistakes and grown wiser in the

   intervening years, he was already well into his adult years when he committed the crime at

   issue in this case. Furthermore, as the Court noted above, defendant has a long criminal

   history, much of which occurred while defendant was in his forties [PSR, Doc. 68 at

   ¶¶ 83-91].

          Furthermore, the Court is aware of defendant’s medical condition, and the risk that

   the ongoing pandemic poses to people with similar conditions. That risk is somewhat

   lessoned by the fact the Bureau of Prisons has begun vaccinating inmates against

   COVID-19, and, as the Court noted above, 244 inmates at the facility where defendant is

   housed have already been vaccinated.        The Court in no way diminishes the risk

   COVID-19 continues to present, but the Court must still balance the § 3553(a) factors

   against all other relevant evidence, and, in this instance, the Court finds that § 3553(a)

   factors weigh against compassionate release.

          In reaching this decision, the Court has considered the parties’ filings (both pre-

   appeal and post-remand), including defendant’s medical records, the sentencing transcript,

   the PSR, the § 3553(a) factors and other relevant law, and the record as a whole. While

   the Court recognizes defendant’s medical condition, that is only part of the compassionate

   release calculus. On the record before the Court, the sentencing factors weigh against early

   release.



                                               10


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 10 of 11 PageID #: 871
   IV.   Conclusion

         Accordingly, for the reasons set forth more fully above, defendant’s motion for

   compassionate release [Doc. 113] is DENIED.

         IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            11


Case 3:15-cr-00036-TAV-DCP Document 116 Filed 04/16/21 Page 11 of 11 PageID #: 872
